—Order, Supreme Court, Bronx County (Howard Silver, J.), entered on or about June 7, 1996, which denied defendant-appellant’s motion for summary judgment dismissing the complaint and all cross claims against it, unanimously affirmed, without costs.
In this action arising from injuries plaintiff sustained when her car became disabled on a highway and was struck from behind, issues of fact exist that preclude the granting of summary judgment in favor of defendant-appellant J&N Service Station. Such issues include whether negligent repairs to plaintiff’s vehicle caused the breakdown so as to create the hazard of a collision with another vehicle, and, if so, whether such negligence was a proximate cause of plaintiff’s injuries (see, Betancourt v Manhattan Ford Lincoln Mercury, 195 AD2d 246, appeal dismissed 84 NY2d 932; Derdiarian v Felix Contr. Corp., 51 NY2d 308). Concur—Nardelli, J. P., Mazzarelli, Andrias and Colabella, JJ.